The plaintiff in error, A.W. Gillespie, was tried at the September, 1910, term of the county court of Garfield county on a charge of keeping and maintaining a place where intoxicating liquors were sold, and his punishment fixed at a fine of five hundred dollars and imprisonment in the county jail for a period of six months. The major portion of the testimony introduced in this case involved intoxicating liquor found in the rooms of one Muller, but no connection whatever is shown between the plaintiff in error and Muller, or the rooms and liquor involved. There is some testimony tending to establish the *Page 725 
charge against the plaintiff in error. We have carefully gone over the entire record and are of the opinion that the plaintiff in error did not have that fair and impartial trial guaranteed him by the Constitution. The judgment is reversed and the cause remanded to the county court of Garfield county with direction to grant a new trial.